Name: 96/710/EC: Commission Decision of 27 November 1996 in application, at the request of Germany, of Article 5 (4) of Council Directive 93/75/EEC of 13 September 1993 concerning minimum requirements for vessels bound for or leaving Community ports and carrying dangerous or polluting goods (The German text alone is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: Europe;  maritime and inland waterway transport;  organisation of transport;  transport policy;  European Union law;  environmental policy
 Date Published: 1996-12-17

 Avis juridique important|31996D071096/710/EC: Commission Decision of 27 November 1996 in application, at the request of Germany, of Article 5 (4) of Council Directive 93/75/EEC of 13 September 1993 concerning minimum requirements for vessels bound for or leaving Community ports and carrying dangerous or polluting goods (The German text alone is authentic) Official Journal L 326 , 17/12/1996 P. 0064 - 0065COMMISSION DECISION of 27 November 1996 in application, at the request of Germany, of Article 5 (4) of Council Directive 93/75/EEC of 13 September 1993 concerning minimum requirements for vessels bound for or leaving Community ports and carrying dangerous or polluting goods (The German text alone is authentic) (96/710/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 93/75/EEC of 13 September 1993 concerning minimum requirements for vessels bound for or leaving Community ports and carrying dangerous or polluting goods (1), as amended by Commission Directive 96/39/EC (2), and in particular Article 5 (4) thereof,Whereas, in order to limit the risks of serious accidents at sea and to reduce the resulting damage, Article 5 of Directive 93/75/EEC provides that the operators of the vessels covered by the Directive shall notify the information listed in Annex I thereto to the competent authorities of the Member State concerned; whereas Article 5 (4) authorizes the Member States to exempt regular scheduled services of less than one hour's crossing time from such notification requirement and allows the Commission to agree to a reasonable extension of this period on request from a Member State;Whereas, the information given by Germany in its request of 12 April 1994, on the basis of which scheduled services between the mainland and East Frisia Islands were exempted by Decision of the Commission (3) from the application of Article 5 (4) of Directive 93/75/EEC, has been completed by a communication dated 23 February 1996 concerning regular services between the mainland and North Frisia Islands; whereas in this communication, Germany asked the Commission to agree to an exemption for the services operated between the ports of DagebÃ ¼ll to WittdÃ ¼n (Amrum Island) and SchlÃ ¼ttsiel to Hallig Langeness, which have crossing times of two hours;Whereas the appropriate measures have been taken by the German competent authorities to ensure a high level of safety of navigation and protection of the marine environment in the area; whereas these measures include traffic surveillance and the provision of safety information to vessels, as well as the obligation to comply with local navigation rules;Whereas the vessels in question provide local services between the islands and the mainland; whereas the risks of accident and marine pollution are limited owing to the scarce maritime traffic in the area and the small quantities of polluting goods on board the vessels;Whereas the information required by Annex I to the Directive is available at any time from the operators or captains;Whereas, in the circumstances, it is justifiable to accept the request from Germany to exempt the regular scheduled services referred to above from the application of Article 5 (2) and (3) of Directive 93/75/EEC,HAS ADOPTED THIS DECISION:Article 1 Germany is hereby authorized to exempt the regular scheduled services between DagebÃ ¼ll and WittdÃ ¼n and between SchlÃ ¼ttsiel and Hallig Langeness from the application of Article 5 (2) and (3) of Directive 93/75/EEC, subject to the following conditions:- the waters in which the services covered by this Decision operate are duly buoyed and are drawn to the attention of navigators in the relevant nautical documents,- compliance with the local navigation rules is assured,- constant contact is maintained, in particular by radio links, with the competent maritime traffic service,- only small quantities of dangerous or polluting goods, within the meaning of Directive 93/75/EEC, are carried on board,- the information referred to in Annex I to Directive 93/75/EEC is made available by the operators throughout the crossing and can at any time be provided to the authorities of the Member State on request.Article 2 This Decision is addressed to the Federal Republic of Germany.Done at Brussels, 27 November 1996.For the CommissionNeil KINNOCKMember of the Commission(1) OJ No L 247, 5. 10. 1993, p. 19.(2) OJ No L 196, 7. 8. 1996, p. 7.(3) OJ No L 29, 7. 2. 1996, p. 8.